Citation Nr: 1816289	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-45 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as a low back disorder.

2.  Entitlement to service connection for arthritis other than degenerative disc disease of the lumbar spine, to include as secondary to degenerative disc disease of the spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his November 2010 substantive appeal, the Veteran requested a Board hearing.  However, in a September 2015 statement, the Veteran withdrew that request.

Thereafter, the Board remanded the claims in February 2017 and September 2017 for further development.  The issues have been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine did not have onset in service, within one year of the Veteran's separation of from service, and is not otherwise etiologically related to service.

2.  The Veteran does not have any form of arthritis other than degenerative arthritis of the lumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for non-degenerative arthritis have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed disorders. 

The Veteran was afforded VA examinations in March 2017 and September 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that there has been compliance with the prior September 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

II.A. Low Back Disorder

	History

The Veteran asserts he has a low back disorder that had onset during his military service.  His statements are corroborated by various buddy statements received in March 2009 that describe the Veteran having back symptoms after he returned home from service.  For instance, of record is a February 2009 buddy statement from ERJ, who indicated he had known the Veteran since 1960.  ERJ related that the Veteran complained of hurting his back after returning from service.  Over the years, the Veteran had continued to complain of back pain.  Received at the same time as this statement, the Veteran's wife submitted a statement describing how she had been married to the Veteran since March 1971.  She specifically described witnessing the Veteran having problems with his back in all the years she had known him.  In another February 2009 buddy statement, the Veteran's sister described her family receiving a letter from the Veteran while he was stationed in Germany, reporting that his back was hurting.  She noted that the Veteran had persistent back problems after returning home from Germany.  

The Board notes that the Veteran's service treatment records are silent for any back complaints.  On a February 1967 Report of Medical History for his separation, the Veteran indicated no history of bone, joint, or other deformity.  No issue of the spine was noted on his contemporaneous report of medical examination.  

Post-service, the Veteran initially sought treatment with VA for back complaints in April 2010.  Then, he reported recurrent back pain either with or without activity.  In a February 2011 VA treatment visit for low back pain, the Veteran is documented reporting that he had suffered from low back pain since he sustained a low back injury in 1967 or 1968 when he fell off a tank.  Still in February 2011, he was diagnosed with spondylosis of the L3 and L4 vertebrae after having X-rays taken of his lumbar spine.  A March 2011 VA treatment record shows the Veteran being issued a TENS unit for low back pain.  

VA provided a back examination in March 2017.  Referring to contemporaneous X-ray images, the examiner diagnosed the Veteran with degenerative disease of the lumbar spine.  During the clinical interview, the Veteran stated that, in-service, he was handling tank round ammunition on wet ground when he fell after his belt was caught on the edge of the tank.  He related that he had suffered from back problems since that day.  However, the Veteran reported that he did not go to sick call for his complaints.  Current symptoms included soreness and pain with heavy lifting.  The examiner opined that the Veteran's low back disorder was less likely than not incurred in in or caused by the Veteran's service.  The examiner explained that the Veteran's low back complaints in service resolved, as his separation examination was negative for lumbar spine complaints, and there were no complaints or pathology until 2010, after the Veteran sought treatment with VA for recurrent back pain.  The examiner opined that the Veteran's current degenerative disc disease of the lumbar spine was most likely part of the normal aging process and not secondary to his service.  Further, the examiner noted that it was be resorting to mere speculation to establish a relationship between the Veteran's current condition and his complaints in service due to the lack of treatment records from the time of separation from service until present time. 

The Board remanded the claim in September 2017 to obtain an opinion that accounted for the lay statements of record.  

An examination was provided later in September 2017.  On clinical interview, the Veteran reported that he was preparing for an inspection and working on a tank unloading ammunition.  He reportedly fell backwards off the tank resulting in a back injury.  He indicated that he received no treatment for his back injury in service.  After the injury, his back was sore fore a few days and then resolved.  However, within one month of this reported injury, he began suffering flare-ups.  Post-service, the Veteran's back condition reportedly worsened in 1971 or 1972.  At that time, he was scheduled to have fluid taken out of his spine, but the plans for this procedure fell through due to the Veteran's illness.  Over the years, he had suffered periodic flare-ups.  The Veteran indicated that he did not seek medical care from 1971 or 1972 until he began to receive VA care, as noted above.  The Veteran had undergone X-ray imaging of his lumbar spine in March 2017, showing results unchanged from the Veteran's X-rays in 2011.  The examiner opined that it was less likely than not that the Veteran's degenerative disc disease of the lumbar spine was related to service.  The examiner noted that all available service treatment records were silent regarding back complaints.  The Veteran had denied low back symptoms during his military service.  The examiner explained that there were no objective treatment records regarding back pain complaints until 2010, a lapse of greater than 40 years since the Veteran's military service.  

The examiner continued, noting that VA X-ray imaging in 2011 found degenerative changes that were consistent with aging and occupation.  In addition, the clinical examination was consistent with the diagnosed degenerative changes of the lumbar spine.  The examiner explained that lumbar degenerative changes were the result of gradual, aging-related wear and tear.  Osteoarthritis occurred slowly and worsened over time.  Risk factors included increased age, obesity, joint injuries, occupational stress, genetic tendencies, and underlying bone deformities.  The examiner noted that initial X-ray imaging in 2010 was consistent with aging/occupation and was not advanced outside the age expected level as would have been expected if the Veteran's arthritis was post-traumatic.  The examiner noted that post-traumatic arthritis occurred in the setting of significant joint trauma and was most commonly associated with dislocations and fractures.  There was no evidence of prior dislocation or fracture with the Veteran.  The Veteran's service treatment records were silent regarding an in-service injury event.  The examiner noted that serial imaging studies over the following seven years, referring to the 2010 imaging, show progression of the degenerative changes, which is consistent with the natural course of the condition.  The Veteran's stated contentions and lay statements were considered, noted the examiner.  However, the medical evidence did not support an onset of the current diagnosed back condition during active duty service.  

	Analysis

After a thorough review of the record, the Board finds that service connection is not warranted for a low back disorder, to include degenerative arthritis of the lumbar spine.  The preponderance of the competent evidence is against a finding that a low back disorder had onset during service, that low back arthritis manifested to a compensable degree within one year of the Veteran's separation from service, and that a low back disorder is otherwise etiologically related to service.  

In finding against the Veteran, the Board accords significant probative weight to the findings of the September 2017 VA examiner.  The examiner provided an adequate rationale.  That is, the examiner correctly noted that there were no annotations pertaining to the back in the Veteran's service treatment records.  In addition, the record is completely silent of any back complaints prior to 2010, when the Veteran initially sought treatment for his low back symptoms with VA.  The opinion supports a finding that the Veteran's low back disorder did not have onset in service or immediately after service.  Indeed, the opinion supports a finding that a low back disorder did not manifest until many years after service.  The examiner provided an opinion that rests mainly on the nature of the Veteran's arthritis, and supported this opinion with reference to medical principles.  Again, the examiner provided thorough rationale and clearly expressed his conclusions.  The opinions are thus accorded significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App 295, 304 (2008).  In so finding, the Board has considered the contentions a February 2018 Informal Hearing Presentation, wherein the Veteran's representative asserted that the September 2017 VA examination is inadequate because the examiner summarily mentioned a review of the lay statements of record.  The Board finds this argument to have little merit, as the examiner clearly identified the Veteran's lay statements earlier in the VA examination report and provided an adequate rationale focusing on the nature of the Veteran's degenerative disease of the lumbar spine and the objective evidence of record. 

The Board has also considered the lay statements contending that the Veteran suffers from back symptoms as a result of his service, both from the Veteran and his sister, wife, and friend.  In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4. In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnosis or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, the Veteran is competent to comment on observable symptoms such as back pain.  However, there is no indication that the Veteran, his friend, wife, and sister, possess the requisite medical knowledge or education to render an opinion on the cause of his underlying back disorder, degenerative disc disease.  Consequently, the lay statements regarding the cause of the Veteran's claimed back condition are not competent for nexus purposes.  In any event, the probative evidence of record outweighs the lay statements.

In short, the Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board finds the preponderance of the evidence is against the claim on presumptive and direct theories of entitlement, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b) (West 2012); 38 C.F.R. § 3.102 (2017).

II.B.  Non-degenerative Arthritis 

	History

The Veteran submitted a claim of entitlement to service connection for arthritis in October 2008.  Initially, the Board will clarify the nature of this claim.  The Veteran has claimed that arthritis is secondary to his bilateral knee, bilateral hip, and low back disorders.  In his November 2010 VA Form 9, he also claimed service connection for arthritis on a direct theory of entitlement.  The underlying diagnosis of the low back disorder is degenerative arthritis of the spine, as noted above.  Further, in the Board's decision in September 2017, it was noted that the evidence is unclear as to whether the Veteran has arthritis of the bilateral knees or bilateral hips.  In any event, the Veteran's claim has been characterized as a claim of entitlement to arthritis other than those claimed issues in order to avoid duplicative claims.  Service connection for bilateral knee and bilateral hip disorders was denied by the Board in September 2017.  Thus, those conditions may not serve as the basis for the grant of service connection for arthritis on a secondary basis.  The Board will address whether the evidence shows a current diagnosis of arthritis other than degenerative arthritis, and if so, whether that disorder is related to service or secondarily related to a service-connected disorder.  

The Veteran was examined for his claim of entitlement to service connection for arthritis in March 2017.  The relevant disability benefits questionnaire was titled non-degenerative arthritis (including inflammatory, autoimmune crystalline and infectious arthritis) and dysbaric osteonecrosis.  In describing the medical history, the examiner noted that the Veteran made no complaints pertaining to arthritis in service, he did not have a current diagnosis of arthritis, and there were no chronic, progressive complaints on record.  The Veteran denied ever seeing a physician for his claimed condition, and the record was silent for any diagnostic studies.  In the opinion, the examiner stated that the Veteran did not have a diagnosis of arthritis.  He reiterated that there were no progressive complaints on record, nor had the Veteran seen a physician for arthritis.  The examiner used this rationale to support his conclusion that it was less likely than not that the Veteran had a diagnosed arthritic condition (osteoarthritis, rheumatoid arthritis, fibromyalgia, lupus, gout) that was caused by a low back, bilateral knee, or bilateral hip disability.  However, for the aggravation theory, the examiner explained that available treatment records do not provide sufficient detail regarding the level of arthritis or if any residuals prior to the diagnosis of arthritis on which to base an aggravation opinion.  

This aggravation opinion presupposes that the Veteran actually does have a diagnosis of arthritis, which is in conflict with the examiner's earlier opinion that the Veteran did not have arthritis.  Thus, the Board remanded this claim for a clarifying examination and opinion.  

Another VA examination was conducted in September 2017 using the same examination template as the examination conducted in March 2017.  The examiner opined that the Veteran did not have a current diagnosis of non-degenerative arthritis.  Specifying, the examiner noted that there was no diagnosis of, nor clinical evidence of, an inflammatory, autoimmune, crystalline, or infectious arthritis or Dysbaric osteonecrosis.  The only diagnosed arthritis was degenerative arthritis.  As there was no diagnosis of any form of arthritis other than the clinically diagnosed degenerative disease of the low back, no opinion was provided by the examiner.  

After a thorough review of the record, the Board finds that service connection is not warranted for non-degenerative arthritis disorder.  Service connection requires a showing of a current disability. See Brammer, 3 Vet. App. at 225.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain, 21 Vet. App. at 321.  Here, the evidence simply does not support a finding that the Veteran has arthritis other than degenerative arthritis of the lumbar spine.  The evidence is also somewhat ambiguous regarding whether there is arthritis in the Veteran's knees and hips.  However service connection for these disorders was either denied in September 2017 or is denied in the instant decision.  The Board accords the September 2017 VA examination probative weight in holding that the preponderance of evidence is against a finding that there is a diagnosis of arthritis other than the Veteran's conditions for which service-connection has already been denied.  

To the extent the Veteran claims he has arthritis other than his conditions for which service connection has already been denied, his contentions are not competent lay evidence.  As noted above, there is no indication that the Veteran possesses the requisite medical knowledge or education to render an opinion on diagnosis of arthritis.  Consequently, the lay statements are not competent.  Regardless, the Veteran's assertions are outweighed by the medical evidence of record, which is more probative as it is based on medical expertise.  

Thus, the Board finds the preponderance of the evidence is against the claim, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b) (West 2012); 38 C.F.R. § 3.102 (2017).





ORDER

Service connection for a low back disorder is denied.

Service connection for arthritis is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


